Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,8-9,11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Joesaar et al (US 2015/0275348) and Tungaloy (JP 2010-247262) or Sumitomo (JP2004-42193)
Joesaar et al discloses the claimed cutting tool (abstract) PVD (0020) alternating layers of (Zr,Al)N layers with the claimed proportion (claim 5) ,(Ti)N layers (0026), thickness ratio (0039), but where the (Ti)N layer may have the claimed  Si included (0026) but Joesaar et al does not include the claimed amount.
Tungaloy discloses the claimed amount of Si in (Ti)N layers (table 2 )  used for tools (abstract) 
Sumitomo discloses the claimed amount of Si in (Ti)N layers (table 1)  used for tools (abstract) 

.

Claims 1-2,5,8-9,11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Joesaar et al (US 2015/0275348)  and Mitsubishi (JP2005-28474).
Joesaar et al discloses the claimed cutting tool (abstract)  PVD ( (0020) alternating layers of (Zr,Al)N layers with the claimed proportion (claim 5) ,(Ti)N layers (0026), thickness ratio (0039), but where the (Ti)N layer may have the claimed  Si included (0026) but Joesaar et al does not include the claimed amount.
Mitsubishi discloses the claimed amount of Si&B in (Ti)N layers (table 3)  used for tools (abstract).
Thus it would have been obvious to one of ordinary skill in the cutting tool art to include the claimed Si amount in the disclosed (Zr,Al)N layers of Joesaar et al , as this amount is known in the tool art as shown by  Mitsubishi.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Joesaar et al (US 2015/0275348) and Tungaloy (JP 2010-247262) or Sumitomo (JP2004-42193)
in view of Yamamoto (US 2007/0172694).
Joesaar et al and Tungaloy or Sumitomo where Joesaar et al discloses the claimed cutting tool having the claimed (Zr,Al)N and (Ti,Al)N layers where the (Zr,Al)N layer may have the claimed Si &B  included (0026) but Joesaar et al does not include the claimed amount.

Thus it would have been obvious to one of ordinary skill in the cutting tool art to include the claimed Si and B amount in the disclosed (Zr,Al)N layers of Joesaar et al and Tungaloy or Sumitomo, as this amount is known in the tool art as shown by Yamamoto.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Joesaar et al (US 2015/0275348) and Tungaloy (JP 2010-247262) or Sumitomo (JP2004-42193)
in view of Kobe (JP2007-191765).
Joesaar et al and Tungaloy or Sumitomo where Joesaar et al discloses the claimed cutting tool having the claimed (Zr,Al)N and (Ti,Al)N layers where the (Zr,Al)N layer may have the claimed Si &B  included (0026) but Joesaar et al does not include the claimed amount.
Kobe discloses the claimed amount of Si in (Zr,Al)N layers and the claimed B in (Zr,Al)N layer (table 4,) used for tools (abstract).
Thus it would have been obvious to one of ordinary skill in the cutting tool art to include the claimed Si and B amount in the disclosed (Zr,Al)N layers of Joesaar et al and Tungaloy or Sumitomo, as this amount is known in the tool art as shown by Kobe.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Joesaar et al (US 2015/0275348)  and Tungaloy (JP 2010-247262) or Sumitomo (JP2004-42193) in view of Kobe (JP2010-180479).
Joesaar et al and Tungaloy and Sumitomo where Joesaar et al  discloses the claimed cutting tool having the claimed (Zr,Al)N and (Ti)N layers where the (Zr,Al)N layer may have the claimed V included (0026) but Joesaar et al does not include the claimed amount.
Kobe discloses the claimed amount of V in (Zr,Al)N layers (table 6, No. 64)  used for tools (abstract).
Thus it would have been obvious to one of ordinary skill in the cutting tool art to include the claimed V amount in the disclosed (Zr,Al)N layers of Joesaar et al and Tungaloy or Sumitomo, as this amount is known in the tool art as shown by Kobe.

Claims 7  is rejected under 35 U.S.C. 103 as being unpatentable over Joesaar et al (US 2015/0275348) in view of Sumitomo (JP 2011-212786).
Joesaar et al discloses the claimed cutting tool having the claimed (Zr,Al)N and (Ti)N layers where the (Ti)N layer may have the claimed Si,V included (0026) but Joesaar et al does not include the claimed amount.
Sumitomo discloses the claimed amount of Si&V in (Ti)N layers (table 1)  used for tools (abstract).
Thus it would have been obvious to one of ordinary skill in the cutting tool art to include the claimed V amount in the disclosed (Ti,Al)N layers of Joesaar et al, as this amount is known in the tool art as shown by Sumitomo.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Joesaar et al (US 2015/0275348) Tungaloy (JP 2010-247262) or Sumitomo (JP2004-42193) or  Mitsubishi (JP2005-28474) in view of Sumitomo (JP 2011-167784).
Joesaar et al and Tungaloy or Sumitomo or Mitsubishi discloses the invention substantially as claimed except for the claimed TiCN overlayer.
Sumitomo discloses the claimed TiCN over layer (table 1) on alternating layers for tools (abstract).
Thus it would have been obvious to one of ordinary skill in the tool art to use the claimed TiCN over layer on Joesaar et al and Tungaloy or Sumitomo or Mitsubishi, as this over layer is known to protect alternating layers as shown by Sumitomo.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. To 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Please remember to include on the fax, the art unit 1784, serial number and Examiner’s name. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ARCHENE A TURNER/            Primary Examiner, Art Unit 1784